DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1, 6, 12 and 20-36 are pending.
Claims 1, 12, 20 and 32-36 are amended.
Claims 2-5, 7-11 and 13-19 are cancelled.
Claims 1, 6, 12 and 20-36 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive.
35 U.S.C §112 Rejections
The rejections to claims 1, 6, 12 and 20-36 are withdrawn in view of the applicant’s clarification.
35 U.S.C §103 Rejections 
Claim 1 recites that the terminal “receive[s], from the control device, a Registration Accept message including a new GUTI (Globally Unique Temporary UE Identity) assigned for the terminal and a second eDRX parameter, which is different from the first eDRX parameter if the second eDRX parameter is provided from a server in the network to the control device.”  The applicant argues that Jia does not disclose the claimed “server in the network” that provides the claimed second eDRX parameter (Remarks, pages 7-8)
In response the applicant’s argument, the examiner respectfully disagrees.
Jia discloses a Registration Accept message including a second eDRX parameter, which is different from the first eDRX parameter if the second eDRX parameter is provided from a server in the network to the control device.  Jia describes that the eDRX parameters provided by the network to the UE (referred to herein as the network eDRX parameters) in an attachment or TAU acceptance response are different from the eDRX parameters requested by the UE in the attach/TAU request (referred to herein as the UE eDRX parameters) in paragraph [0016].  Further, Jia describes the 3GPP specification requires the UE to always honor the network provided eDRX parameters, even if they are different that the eDRX parameters requested by the UE (See paragraph [0017]).  Jia discloses that the network device 600 can include various components that facilitate managing negotiation of eDRX parameters between the network device 600 and a UE (e.g., UE 102, UE 500 and the like). Jia describes the network device is computer or computing-based element (See last sentence of paragraph [0053]).  As one of average skill in the art will understand a server is a computer.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2021 and 01/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 20, 21, 26 and 32 are rejected under 35 U.S.C. §103 as being unpatentable over Kim et al. (US 2016/0373915 A1) hereinafter “Kim” in view of Jia (US 2018/0152978 A1) hereinafter “Jia”.
As per claim 1, Kim discloses a terminal (Kim, FIG. 26, UE) comprising: 
at least one memory storing instructions (Kim, [0520], FIG. 30, a memory 3022)
and at least one processor (Kim, [0520], FIG. 30, a processor 3021) configured to execute the instructions to: 
send, to a control device in a network, a Registration Request message (Kim, [0463], FIG.26, UE sends a TAU request message to the MME at step S2601) 
receive from the control device, a Registration Accept message (Kim, [0467], FIG. 26, the MME sends a TAU ACCEPT message to the UE at step S2603) including a new GUTI (Globally Unique Temporary UE Identity) assigned for the terminal (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE)
Kim does not explicitly disclose a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter and a Registration Accept message including a second eDRX parameter, which is different from the first eDRX parameter if the second eDRX parameter is provided from a server to the control device.
Jia discloses a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter (Jia, [0017], the UE can include UE desired eDRX parameters in the attach/TAU request) and a Registration Accept message including a second eDRX parameter, which is different from the first eDRX parameter if the second eDRX parameter is provided from a server in the network to the control device (Jia, [0016], The eDRX parameters provided by the network to the UE (referred to herein as the network eDRX parameters) in an attachment or TAU acceptance response are different from the eDRX parameters requested by the UE in the attach/TAU request (referred to herein as the UE eDRX parameters; [0017], the 3GPP specification requires the UE to always honor the network provided eDRX parameters, even if they are different that the eDRX  parameters requested by the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jia related to a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter and a Registration Accept message including a second eDRX parameter, which is different from the first eDRX parameter if the second eDRX parameter is provided from a server in the network to the control device and have modified the teaching of Kim in order to optimize power consumption ([0003])
Kim in view of Jia disclose sending a Complete message to the control device (Kim, [0471], FIG. 26, the UE sends a TAU COMPLETE message to the MME at step S2605)

As per claim 6, Kim in view of Jia disclose the terminal according to Claim 1, wherein the Registration Request message is a TAU (Tracking Area Update) Request message (Kim, [0463], FIG. 26, a TAU request message), and the Registration Accept message is a TAU Accept message (Kim, [0467], FIG. 26, a TAU ACCEPT message)

As per claim 12, Kim discloses a control device in a network having a terminal (UE (User Equipment)), the control device (Kim, FIG. 26, an MME) comprising: 
a memory (Kim, FIG. 30, memory 3012); and 
at least one processor (Kim, FIG. 30, processor 3011), comprising hardware, configured to: 
receive, from the UE, a Registration Request message (Kim, [0463], FIG.26, UE sends a TAU request message to the MME at step S2601) 
Kim does not explicitly disclose a Registration Request message including a first DRX (Extended Idle Mode DRX) parameter; updating the first eDRX parameter to a second eDRX parameter which is different from the first eDRX parameter if a server provides the second eDRX parameter to the control device.
Jia discloses a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter (Jia, [0017], the UE can include UE desired eDRX parameters in the attach/TAU request)
updating the first eDRX parameter to a second eDRX parameter which is different from the first eDRX parameter if a server in the network provides the second eDRX parameter to the control device (Jia, [0016], The eDRX parameters provided by the network to the UE (referred to herein as the network eDRX parameters) in an attachment or TAU acceptance response are different from the eDRX parameters requested by the UE in the attach/TAU request (referred to herein as the UE eDRX parameters; [0017], the 3GPP specification requires the UE to always honor the network provided eDRX parameters, even if they are different that the eDRX  parameters requested by the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jia related to a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter and update the first eDRX parameter to a second eDRX parameter which is different from the first eDRX parameter if a server in the network provides the second eDRX parameter to the control device and have modified the teaching of Kim in order to optimize power consumption ([0003])
Kim in view of Jia disclose assigning a new GUTI (Globally Unique Temporary UE Identity) for the UE (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE) 
and sending, to the UE, a Registration Accept message including the new GUTI (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE) and the second eDRX (Jia, [0015], including Edrx parameters in the response)

As per claim 20, Kim discloses a communication method performed by a control device in a network having a UE (User Equipment), the method comprising: 
receiving, from the UE, a Registration Request message (Kim, [0463], FIG.26, UE sends a TAU request message to the MME at step S2601)  
Kim does not explicitly disclose a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter; updating the first eDRX parameter to a second eDRX parameter which is different from the first eDRX parameter if a server in the network provides the second eDRX parameter to the control device.
Jia discloses a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter (Jia, [0017], the UE can include UE desired eDRX parameters in the attach/TAU request)
updating the first eDRX parameter to a second eDRX parameter which is different from the first eDRX parameter if a server in the network provides the second eDRX parameter to the control device (Jia, [0016], The eDRX parameters provided by the network to the UE (referred to herein as the network eDRX parameters) in an attachment or TAU acceptance response are different from the eDRX parameters requested by the UE in the attach/TAU request (referred to herein as the UE eDRX parameters; [0017], the 3GPP specification requires the UE to always honor the network provided eDRX parameters, even if they are different that the eDRX  parameters requested by the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jia related to a Registration Request message including a first eDRX (Extended Idle Mode DRX) parameter and updating the first eDRX parameter to a second eDRX parameter which is different from the first eDRX parameter if a server in the network provides the second eDRX parameter to the control device and have modified the teaching of Kim in order to optimize power consumption ([0003])
Kim in view of Jia disclose assigning a new GUTI (Globally Unique Temporary UE Identity) for the UE (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE)
and sending, to the UE, a Registration Accept message including the new GUTI (Kim, [0469], the TAU ACCEPT message may include a corresponding GUTI if the MME allocates a new GUTI to the UE) and the second eDRX (Jia, [0015], including eDRX parameters in the response)

As per claim 21, Kim in view of Jia disclose the control device according to Claim 12, wherein the Registration Request message is a TAU (Tracking Area Update) Request message (Kim, [0463], FIG.26, a TAU request message), and the Registration Accept message is a TAU Accept message (Kim, [0467], FIG. 26, a TAU ACCEPT message)

As per claim 26, Kim in view of Jia disclose the method according to Claim 20, wherein the Registration Request message is a TAU (Tracking Area Update) Request message (Kim, [0463], FIG.26, a TAU request message), and the Registration Accept message is a TAU Accept message (Kim, [0467], FIG. 26, a TAU ACCEPT message)

As per claim 32, Kim in view of Jia disclose the control device according to Claim 12, wherein the at least one processor is configured to receive, from the UE, a Complete message in response to the Registration Accept message (Kim, [0471], FIG. 26, the UE sends a TAU COMPLETE message to the MME)

Claims 22-25, 27-31 and 33-36 are rejected under 35 U.S.C. §103 as being unpatentable over Kim (US 2016/0373915 A1) in view of Jia (US 2018/0152978 A1) and further in view of Chin et al. (US 2016/0183156 A1) hereinafter “Chin”.
As per claim 22, Kim in view of Jia disclose the control device according to Claim 21, wherein the control device is an MME (Mobility Management Entity) (Kim, FIG. 26, an MME), they do not explicitly disclose the server is an HSS (Home Subscriber Server) 
Chin discloses the server is an HSS (Home Subscriber Server) (Chin, [0029], A CSG List Server (CSG List Srv) 150 and home location register/home subscriber server (HLR/HSS) 160 are part of a home public land mobile network (HPLMN) 190)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to the server is an HSS (Home Subscriber Server) and have modified the teaching of Kim and Jia in order to improve the coverage area ([0003])

As per claim 23, Kim in view of Jia disclose the control device according to Claim 12, they do not disclose wherein the at least one processor is configured to use the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs.
Chin discloses wherein the at least one processor is configured to use the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs (Chin, [0860], If the MME assigns a new GUTI for the UE, a GUTI shall be included in the TRACKING AREA UPDATE ACCEPT message. In this case, the MME shall start timer T3450)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to wherein the processor is configured to use the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs and have modified the teaching of Kim and Jia in order to improve the coverage area ([0003])

As per claim 24, Kim in view of Jia and Chin disclose the control device according to Claim 23, wherein the Complete message is a TAU (Tracking Area Update) Complete message (Kim, [0471], a TAU COMPLETE message)

As per claim 25, Kim in view of Jia and Chin disclose the control device according to Claim 23, wherein the timer T3450 is operable to be started when the Registration Accept message is sent to the UE (Chin, [0860], the MME shall start timer T3450. The MME may include a new TAI list for the UE in the TRACKING AREA UPDATE ACCEPT message)

As per claim 27, Kim in view of Jia disclose the method according to Claim 26, wherein the control device is a MME (Mobility Management Entity) (Kim, FIG. 26, an MME), they do not explicitly disclose the server is an HSS (Home Subscriber Server).
Chin discloses the server is an HSS (Home Subscriber Server) (Chin, [0029], A CSG List Server (CSG List Srv) 150 and home location register/home subscriber server (HLR/HSS) 160 are part of a home public land mobile network (HPLMN) 190)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to the server is an HSS (Home Subscriber Server) and have modified the teaching of Kim and Jia in order to improve the coverage area ([0003])

As per claim 28, Kim in view of Jia disclose the method according to Claim 20, they do not disclose further comprising: using the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs.
Chin discloses using the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs (Chin, [0860], If the MME assigns a new GUTI for the UE, a GUTI shall be included in the TRACKING AREA UPDATE ACCEPT message. In this case, the MME shall start timer T3450)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to using the second eDRX parameter with the new GUTI until the control device receives, from the UE, a Complete message while a timer T3450 runs and have modified the teaching of Kim and Jia in order to improve the coverage area ([0003])

As per claim 29, Kim in view of Jia and Chin disclose the method according to Claim 28, wherein the Complete message is a TAU (Tracking Area Update) Complete message (Kim, [0471], a TAU COMPLETE message)

As per claim 30, Kim in view of Jia and Chin disclose the method according to Claim 28, wherein the timer T3450 is operable to be started when the Registration Accept message is sent to the UE (Chin, [0860], the MME shall start timer T3450. The MME may include a new TAI list for the UE in the TRACKING AREA UPDATE ACCEPT message)

As per claim 31, Kim in view of Jia disclose the control device according to Claim 12, they do not explicitly disclose wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter.
Chin discloses wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter (Chin, [0860], If the MME assigns a new GUTI for the UE, a GUTI shall be included in the TRACKING AREA UPDATE ACCEPT message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter and have modified the teaching Kim and Jia in order to improve the coverage area ([0003])

As per claim 33, Kim in view of Jia disclose the control device according to Claim 12, they do not disclose wherein the control device is an AMF (Access and Mobility management Function)
Chin discloses wherein the control device is an AMF (Access and Mobility management Function) (Chin, [0523], in the AMF field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to wherein the control device is an AMF and have modified the teaching Kim and Jia in order to improve the coverage area ([0003])

As per claim 34, Kim in view of Jia discloses the method according to Claim 20, they do not explicitly disclose wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter. 
Chin discloses wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter (Chin, [0860], If the MME assigns a new GUTI for the UE, a GUTI shall be included in the TRACKING AREA UPDATE ACCEPT message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter and have modified the teaching Kim and Jia in order to improve the coverage area ([0003])

As per claim 35, Kim in view of Jia disclose the method according to Claim 20, they do not explicitly disclose wherein the control device is an AMF (Access and Mobility management Function) 
Chin discloses wherein the control device is an AMF (Access and Mobility management Function) (Chin, [0523], in the AMF field)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to wherein the control device is an AMF and have modified the teaching Kim and Jia in order to improve the coverage area ([0003])

As per claim 36, Kim in view of Jia disclose the terminal according to Claim 1, they do not explicitly disclose wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter.
Chin discloses wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter (Chin, [0860], If the MME assigns a new GUTI for the UE, a GUTI shall be included in the TRACKING AREA UPDATE ACCEPT message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chin related to wherein the new GUTI is assigned based on updating the first DRX parameter to the second eDRX parameter and have modified the teaching Kim and Jia in order to improve the coverage area ([0003])

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462